This is an appeal from a judgment rendered in favor of the defendants in an action instituted by the administrator of the estate of Charles B. Mullaly, deceased, brought for the benefit of Mary Bley, the divorced wife of decedent and the only creditor of the decedent's estate.
[1] An examination of the transcript discloses that there was sufficient evidence introduced in the trial court to support each and all of the findings made by the trial court.
The findings made by the trial court were sufficient to support the judgment.
There are no objections here made by appellant to the introduction of evidence that merit discussion in this opinion.
The judgment is affirmed.
Houser, Acting P.J., and Crail, J., pro tem., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 22, 1929, and a petition by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 29, 1929.
All the Justices present concurred.